Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 08/20/2020.
	Priority Date: CON [#15/479,427>04/05/2017]>[Patent #10,796,370]
Claim Status:
Pending claims : 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for facilitating an exchange of risk relationship information between user and enterprise  for insurance.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations of  
	receiving directly from a web browser of a front-end user … a signal indicating a request, dynamically modifying a font or a page layout of the interactive user interface display based on the front-end user …, 
	receiving, via a descriptive term input element of the first of a plurality of web pages for which data is contained …, at least one descriptive term from the front-end user…, 
	performing a look-up process based on the at least one descriptive term to establish a set of potential pre-determined descriptions, wherein the look-up process associates hidden descriptive terms with at least some of the potential pre-determined descriptions based on electronic records in a description data store, 
	transmitting an indication of the set of potential pre-determined descriptions from … to the front-end user …, 
	receiving, from the front-end user…, a selected description from the set of potential pre-determined descriptions, 
	associating a user identifier with the request, 
	automatically assigning, via a dynamic information exchange element included in a second of the plurality of web pages, one of a number of pre- determined categories as being associated with the user identifier, 
	receiving, from a third-party… based on the selected description, the user identifier, or the assigned category, a partial set of initial request details; 
	said third-party … associated with one of a customer relationship manager platform, a department of motor vehicles platform, a real estate platform and a credit score platform, 24Docket No.: H00494-CON (H03.179C) 
	pre-populating information fields in the interactive user interface display by using the partial set of initial request details received from the third-party, 	
	receiving, from the front-end user…, adjustments to the partial set of initial request details along with additional initial request details to establish a complete set of request details, 
	validating data received from the user by using information received from the third-party…, 
	automatically calculating, based on the selected description, the assigned category, the complete set of request details, and information from an enterprise platform, a potential value associated with the request, 
	automatically transmitting information about the user identifier to a user response terminal, associated with an enterprise, to facilitate communication between the user response terminal and the user, and 
	automatically generating and transmitting directly to the web browser a results web page that displays: 
	(A) the automatically calculated potential value, and 
	(B) a user- selectable icon to establish communication between the front-end user … and the user response terminal.  

The claimed method/system/machine simply describes series of steps for facilitating an exchange data of risk relationship information between user and enterprise  for insurance.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more servers/processors, device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more servers/processors, device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 11, and 16.  
Furthermore, the dependent claims 2-10, 12-15 and 17-20 do not resolve the issues raised in the independent claims. The dependent claims 2-10, 12-15 and 17-20 are directed towards information displayed on the interactive user interface display is presented based on the type of device, wherein the front-end user device is associated with a smartphone; wherein the user identifier is a user name, wherein information from the third-party device is further used to validate data received from the user, wherein the information about the user identifier is an email address;  wherein the selected description represents an industry code; wherein the assigned category represents building information, wherein the complete set of request details includes :(i) a number of business locations, (ii) a number of employees, (iii) a business ZIP code.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-10, 12-15 and 17-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to       www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 10,796,370
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus of facilitating data exchange between user front-end device and back-end server for generating an web page with calculated potential value associated with the request. The claims from both the present application and ‘370 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 

Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-19 of US Patent No. 10,796,370, but they are not patently distinct. 
	


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2013/0066656 A1) in view of Rogers et al (US 2014/0156313 A1). 
	Ref claim 1. Hanson discloses a method of facilitating a data exchange between a user and an automated back-end application computer server via an interactive user interface display, the method comprising: 
	receiving directly from a web browser of a front-end user device a signal indicating a request, dynamically modifying a font or a page layout of the interactive user interface display based on the front-end user device, receiving, via a descriptive term input element of the first of a plurality of web pages for which data is contained in a computer store, at least one descriptive term from the front-end user device (para [0019]; fig. 1; via to help provide accurate premium quotes,…fig.1 with a system 100 facilitate the calculation of an insurance premium for a potential consumer/received information from automobile insurance platform 120/consumer device 110 associated with a consumer’s home computer, vehicle computer or smartphone executing a browser that exchange information with a web server of insurance platform…),
	performing a look-up process based on the at least one descriptive term to establish a set of potential pre-determined descriptions, wherein the look-up process associates hidden descriptive terms with at least some of the potential pre-determined descriptions based on electronic records in a description data store (para [0022]; via insurance platform 120 access information local database 130…policy holder information, consumer data...), 
	transmitting an indication of the set of potential pre-determined descriptions from a computer server to the front-end user device, receiving, from the front-end user device, a selected description from the set of potential pre-determined descriptions, associating a user identifier with the request, automatically assigning, via a dynamic information exchange element included in a second of the plurality of web pages, one of a number of pre- determined categories as being associated with the user identifier (para [0019]; via a consumer device 110 associated with smartphone executing a browser that exchange information with a web server with automobile insurance platform…),
	receiving, from a third-party device based on the selected description, the user identifier, or the assigned category, a partial set of initial request details; said third-party device associated with one of a customer relationship manager platform, a department of motor vehicles platform, a real estate platform and a credit score platform, 24Docket No.: H00494-CON (H03.179C) pre-populating information fields in the interactive user interface display by using the partial set of initial request details received from the third-party device (para [0024]; via insurance platform 110 also exchange information with a remote third-party data source 140…{DMV] server…), 	
	[[receiving, from the front-end user device, adjustments to the partial set of initial request details along with additional initial request details to establish a complete set of request details,]] 
	validating data received from the user by using information received from the third-party device (para [0028], fig. 2 at S220 the process automatically request supplemental information from a third-party source/third-party service 140[e.g., from a DMV server] [implied for validation], 
	automatically calculating, based on the selected description, the assigned category, the complete set of request details, and information from an enterprise platform, a potential value associated with the request (para [0019], fig. 1; via provide accurate premium quotes to potential consumer relatively quickly, Fig. 1, is of a system 100…example facilitate the calculation of an automobile insurance premium for a potential consumer[user]…), 
	automatically transmitting information about the user identifier to a user response terminal, associated with an enterprise, to facilitate communication between the user response terminal and the user (para [0026] at S210, initial consumer information is received [e.g. a ZIP code and date of birth]…), and 
	automatically generating and transmitting directly to the web browser a results web page that displays: (A) the automatically calculated potential value, and  (B) a user- selectable icon to establish communication between the front-end user device and the user response terminal (para [0031]; via at S250, at least one “potential binding” insurance quote may be transmitted to the consumer device based on the calculated automobile insurance premium…a set of three potential binding quotes 520 are displayed…an option 530 selectable by a consumer…validate the details behind those quotes [automatic vehicle information]…).  
Hanson does not explicitly disclose the step of receiving, from the front-end user device, adjustments to the partial set of initial request details along with additional initial request details to establish a complete set of request details.
However, Rogers being in the same field of invention discloses the step of receiving, from the front-end user device, adjustments to the partial set of initial request details along with additional initial request details to establish a complete set of request details (para [0027]; via the web site system120 stores images in a memory device…classifying user’s business and determine the type of insurance products to recommend to the user…[0038]; figs 2-7 web pages displayed by the web browser module 112…[0041]; via information area 250 in the web page 202…includes input fields 251-254/identifying the name of the user of the client device 110/contact information[e.g. email, phone number]…[implied complete set of request details]…)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Hanson to include the disclosures as taught by Rogers to facilitate identifying all information/request details of the user).

	Ref claims 2-3, Hanson discloses the  method of claim 1, wherein information displayed on the interactive user interface display is presented based on the type of device, and wherein the front-end user device is associated with at least one of: (i) a personal computer, (ii) a tablet computer (iii) a smartphone, (iv) a television device, (v) a gaming device, and (vi) a smartwatch (para [0019]; via consumer devices 110/smartphones…).  
	Ref claim 4, Hanson discloses the  method of claim 1, wherein the user identifier is associated with at least one of: (i) a user name, (ii) an email address, (iii) an Internet protocol address, (iv) a telephone number, and (v) a postal address (para [0021]; via an Internet Protocol [IP] network, such as he Internet, an intranet, or an extranet…).
	Ref claim 5, Hanson discloses the  method of claim 1, wherein information from the third-party device is further used to validate data received from the user (para [0024]; via insurance platform 110 also exchange information with a remote third-party data source 140…[DMV] server[implied validate data]…),
	Ref claim 6, Hanson discloses the  method of claim 1, wherein the information about the user identifier transmitted to the user response terminal includes at least one of: (i) an email address, (ii) an Internet protocol address, (iii) a telephone number, (iv) a user name, (v) the selected description, (vi) the assigned category, (vii) at least some of the complete set of request details, and (viii) the automatically calculated potential value (para [0021]; via an Internet Protocol [IP] network, such as he Internet, an intranet, or an extranet…).
	Ref claims 7-8, Hanson discloses the  method of claim 1, wherein the selected description represents an industry code, and  wherein the assigned category represents building information (para [0020]; via an “automated’ automobile insurance platform 120 [implied all information]…).  
	Ref claim 9, Hanson discloses the  method of claim 1, wherein the complete set of request details includes at least three of: (i) a number of business locations, (ii) a number of employees, (iii) a business ZIP code, (iv) an indication of one or more types of insurance, (v) a time period, (vi) a business location, (vii) contact information, (viii) a legal entity type, (ix) an indication of when a business was established, (x) an office type, (xi) an estimated annual sales or gross revenue value, (xii) an online sales estimate, (xiii) a number of property losses, (xiv) a business personal property limit, (xv) a personal property of others limit, (xvi) a number of liability losses, (xvii) a general liability limit, (xviii) building information, (xix) workers' compensation insurance data, and (xx) optional coverage selections.  
	Ref claim 10, Hanson discloses the  method of claim 1, wherein the automatically calculated potential value represents a potential insurance premium value (para [0031]; via at S250, at least one “potential binding” insurance quote may be transmitted to the consumer device based on the calculated automobile insurance premium…a set of three potential binding quotes 520 are displayed…an option 530 selectable by a consumer…validate the details behind those quotes [automatic vehicle information]…).  
Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 12-15 are rejected as per the reasons set forth in claims 2-5 respectively.

Claim 16 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 17-20 are  rejected as per the reasons set forth in claims 2-5 respectively.
.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Ching (US 2008/0133269 A1) discloses Apparatus and method for collecting, sharing, managing and analyzing data.
Lim et al (US 2014/0081670 A1) discloses System and Method for Automated Validation and Augmentation of Quotation Data.
Hawes et al (CA 2810608 A1) discloses Apparatus, Method and Article to Provide an Insurance Workflow Management System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698